Order entered October 4, 2018




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-18-00476-CV

                                LYNDA BLISS, Appellant

                                           V.

                     BANK OF AMERICA N.A., ET AL., Appellees

                    On Appeal from the 401st Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 401-04804-2016

                                       ORDER
        Before the Court is appellees’ October 3, 2018 unopposed second motion for an

extension of time to file a brief. We GRANT the motion and extend the time to October 19,

2018.


                                                  /s/   ADA BROWN
                                                        JUSTICE